951 F.2d 362
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Samuel SONG, Petitioner-Appellant,v.Gary TRUE, et al., Respondent-Appellee.
No. 91-15651.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 13, 1991.*Decided Dec. 24, 1991.

Before HUG, CYNTHIA HOLCOMB HALL and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
The summary judgment is affirmed.   The State, as the moving party, had the initial burden of showing that there was no genuine issue of material fact.   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


3
The State provided evidence that appellant's detention in the Unit 1 temporary housing facility was not racially motivated.   Rather, it was based on the legitimate goals and policies of the penal institution.   Bell v. Wolfish, 441 U.S. 520, 546 (1979);   Grummett v. Rushen, 779 F.2d 491 (9th Cir.1985).


4
The State also provided evidence that the denial of appellant's request for a K-Gate pass was also not racially motivated.   This decision was based on a determination by prison officials that appellant did not need a pass.   Prison security is a legitimate goal of a penal institution.   Bell v. Wolfish, 441 U.S. 520, 546 (1979);   Grummett v. Rushen, 779 F.2d 491 (9th Cir.1985).


5
In order to survive a motion for summary judgment, the appellant must show "there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that party."   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).   Appellant failed to make such a showing.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3